FILED
                             NOT FOR PUBLICATION                              MAR 11 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARAM HOVHANNISYAN; MERI                          No. 06-74541
HOVHANNISYAN; HOVHANNES
HOVHANNISYAN; MIHRAN                             Agency Nos. A075-683-444
HOVHANNISYAN,                                                A075-683-445
                                                             A075-683-446
              Petitioners,                                   A075-683-447

  v.
                                                 MEMORANDUM**
ERIC H. HOLDER, Jr., Attorney General,*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 9, 2011***
                                Pasadena, California

Before: RYMER, CALLAHAN, and IKUTA, Circuit Judges.



        *
            Eric H. Holder, Jr. is substituted for his predecessor, Michael B.
Mukasey, as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).
        **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because Hovhannisyan’s appeal to the BIA did not challenge the IJ’s denial

of his continuance request, that claim is not exhausted and we lack jurisdiction to

consider it. 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004). The BIA’s determination that the IJ did not evince judicial hostility or bias

toward Hovhannisyan is supported by substantial evidence in the record, and

therefore Hovhannisyan’s due process claim also fails. Antonio-Cruz v. INS, 147

F.3d 1129, 1131 (9th Cir. 1998). Finally, to the extent that Hovhannisyan’s

petition can be construed as challenging the IJ’s adverse credibility determination,

that determination is supported by substantial evidence in the record, including the

inconsistency between Hovhannisyan’s description of the seriousness of his stab

wound and the medical treatment he received. INS v. Elias-Zacarias, 502 U.S.

478, 481 n.1 (1992); Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004).

      DISMISSED IN PART; DENIED IN PART.




                                          2